Title: Thomas Jefferson: Memorandum of Specifications for building Rotunda at the University of Virginia, After 1820, December 1820
From: Jefferson, Thomas
To: 


            
            
              
              
          not a single samel brick to be usednor more than 2. bats in 10. bricksthe bond to be header & stretcher through the whole thickness and in every courseevery course of bricks to solidly groutedthe cement ⅔ lime & ⅓ pure clean sandthe wall to be ½ a bricker thicker than in the drawings, to be added inside.the outer bricks uniform in colour, and of the colour of Pavilions II. & IV.the brick work to be contracted for to the top of the Corinthian cornice only at firstthe Carpenters  have a right to examine the correctness of the brick work as it goes on, and to notify the Proctor in time for correction if any thing be going on wthe plank used by the Carpenters  compleatly asoned.the ribs of the roof to be compleat semicircles of four thicknesses breaking joints thredsthe  plate of 4. thicknesses also of  3. I. each baking joints and iron bolted.the first undertaking to be only of the walls roof, Corinthian  entablature, doors, floors and staircases.the Carpenter’s work at the Philadelphia printed prices, & where not specified among them to be settled beforehand.